Citation Nr: 0718956	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-15 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of fracture of the left malleolus with post traumatic 
arthritis and limitation of motion. 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 through 
March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board notes that the veteran's original claims for 
entitlement to a rating in excess of 20 percent for residuals 
of fracture of the left malleolus with post traumatic 
arthritis and limitation of motion, and entitlement to 
service connection for cellulitis of the left foot with non-
healing wound and ulcer, were previously remanded to the RO 
via the Appeals Management Center (AMC) for further 
development per Boards decision dated July 2004 and December 
2005.  The Board further notes that after the December 2005 
Board Remand, the RO granted the veteran's claim for service 
connection for cellulitis of the left foot with non-healing 
wound and ulcer.  Thus the service connection claim is no 
longer before the Board.  



FINDING OF FACT

The veteran has limitation of motion of the left ankle 
without ankylosis or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent have not 
been met for the service-connected residuals of fracture of 
the left malleolus with post traumatic arthritis and 
limitation of motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the RO sent a letter in July 2001 which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  This information was not provided prior to the 
October 2000 adverse determination as the VCAA was not 
enacted until November 2000.  The notice, however, was 
provided prior to the July 2002 Statement of the Case, after 
which the veteran had adequate opportunity to respond.  
Additionally, the veteran's claim was twice remanded by the 
Board, after which the veteran was provided with a further 
notice as well as supplemental statements of the case and had 
adequate opportunity to respond.  In light of the foregoing, 
the Board finds that the veteran has not been prejudiced by 
any notice deficiency.  

In light of the foregoing, the Board finds that the VA's duty 
to notify has been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran was also provided with VA 
examinations of the left ankle.  Additionally, the veteran 
submitted numerous statements regarding his condition.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran was granted service connection for residuals of 
fracture of the left malleolus with post traumatic arthritis 
and limitation of motion in March 1977, and was assigned a 
rating of 10 percent.  In September 1994, the veteran was 
granted an increased rating of 20 percent.  In September 1997 
a Board decision continued the veteran's 20 percent rating.  
The veteran submitted a claim for an increased rating for his 
left ankle disability in June 2000.  

In October 2000, the RO continued the veteran's 20 percent 
disability rating for residuals of a fracture to the left 
malleolus.  The veteran appealed the denial of an increased 
rating and a July 2004 Board decision remanded the claim back 
to the RO for further development.  A second Board decision 
dated December 2005, again remanded the veteran's claim for 
an increased rating for residuals of a fracture to the left 
malleolus for further development.  The claim is now before 
the Board again.

In conjunction with his claim he was provided with VA 
examination in August 2000, July 2001, October 2002, and 
February 2005.  VA and private medical records submitted are 
consistent with the VA examination results.  

At the August 2000 VA examination, the veteran complained of 
pain and stiffness in the ankle.  There was no swelling 
present.  The veteran reported using a cane during flare-ups.  
There was no evidence of any episodes of dislocation, 
subluxation, inflammatory arthritis, or ankylosis.  Upon 
range of motion testing, the veteran had dorsiflexion from 0 
to 10 degrees and plantar flexion from 0 to 30 degrees.  A 
diagnosis of a healed left tibial fracture with post 
traumatic arthritis was provided 

The veteran's July 2001 examination was essentially the same 
as the August 2000 examination.  There was no evidence of 
dislocation, subluxation, inflammatory arthritis, ankylosis, 
malunion, or nonunion.  Range of motion testing revealed 
dorsiflexion from 0 to 20 degrees with pain, and plantar 
flexion from 0 to 30 degrees with pain.  A diagnosis of post 
traumatic arthritis of the left ankle, secondary to residuals 
of a fracture was provided.  

The October 2002 VA examination revealed pain, stiffness, and 
hyperpigmentation on the distal dorsal aspect of the foot.  
There was no evidence of deformity, angulation, false motion, 
shortening, intra-articular involvement, malunion, nonunion, 
or ankylosis.  Range of motion testing revealed dorsiflexion 
from 10 to 20 degrees with pain and plantar flexion from 10 
to 45 degrees with pain.  X-rays taken in conjunction with 
the examination showed a healed left medial malleolar 
fracture with post-traumatic arthritis of the left ankle.

A private medical record dated August 2004 indicated left 
ankle pain, swelling, redness, and limitation of motion due 
to severe pain.  X-rays of the left ankle showed elongated 
soft tissue calcification on the distal third of medial tibia 
probably secondary to chronic cellulitis.  

The February 2005 VA examination revealed complaints of pain 
and stiffness in the left ankle with no evidence of 
dislocation, subluxation, or inflammatory arthritis.  
Examination revealed lack of endurance as the major 
functional impact, with no evidence of incoordination, excess 
fatigability, atrophy of the muscles, or weakened movement.  
Range of motion testing revealed dorsiflexion from 0 to 20 
degrees with pain and plantar flexion from 0 to 35 degrees.  
An April 2005 addendum noted range of motion testing with 
dorsiflexion from 0-15 degrees and plantar flexion from 0 to 
30 degrees, with pain.  X-rays reviewed did not reveal 
chronic osteomyelitis of the distal tibia, or septic 
arthritis.

An April 2006 VA examination provided a summary of the 
veteran's medical history and noted that the claims file was 
reviewed.  The examiner noted that the veteran used a cane 
occasionally to walk.  The veteran also reported severe 
flare-ups on a weekly basis.  No episodes of constitutional 
or incapacitating episodes were noted.  Range of motion 
testing revealed dorsiflexion from 0 to 10 degrees, with 
additional loss of motion to 5 degrees on repetitive use, and 
plantar flexion from 0 to 30 degrees.  Both ranges of motion 
were affected by pain.  The examiner provided a diagnosis of 
left ankle pain caused by post traumatic arthritis, stasis 
dermatitis with lichenification xerosis.  

An April 2006 X-ray showed osseous deformity of the left 
medial malleolus due to previous trauma.  An MRI of the left 
ankle performed in June 2006 showed edema of the pre-Achilles 
fat, with osseous hypertrophy or osteophyete at the superior 
calcaneus, which may be related to post operative changes, 
osteoarthritis with tibial and talar suchondral cysts, and 
minimal joint effusion and soft tissue edema.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).

The Board notes that the veteran's left ankle disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5271.  A 20 percent rating is the maximum rating available 
for limitation of motion under this Diagnostic Code.  In such 
an instance where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown 10 
Vet. App. 80, 85 (1997).

The Board further recognizes that a rating higher than 20 
percent is available under Diagnostic Code 5270.  However, 
such a rating is not appropriate in this instance because 
none of the evidence of record shows any ankylosis as 
required by Diagnostic Code 5270.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent for 
the service-connected residuals of fracture of the left 
malleolus with post traumatic arthritis and limitation of 
motion.  In making this determination, the Board considered 
the benefit-of-the-doubt doctrine but finds that 


it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for residuals of fracture 
of the left malleolus with post traumatic arthritis and 
limitation of motion, currently evaluated at 20 percent, is 
denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


